DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 02-23-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 6 has/have been amended, and claim(s) 1-10 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As argued previously in the Office Action of 08/04/2021, and pointed out by the Patent Trial and Appeal Board, the applicant did not have support for their various claimed lines being oriented in a first direction, a second direction. vertically, horizontally, or perpendicularly (see Decision on Appeal mailed June 10, 2021, page 7). Figures 6, 7, and 15 are schematics of memory circuits, and not actual physical layouts of the memory devices, and relying on the schematics as disclosures of a first direction and a second direction is not sufficient to claim a physical layout of a memory device, as recited in claims 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogl, US 6982902 B2, in view of Kyung, US 20160260477 A1.

As to claim 1, Gogl discloses a memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232) elongated along a first direction (see annotated image of Gogl Fig 4B below); and at least one memory unit (see annotated image of Gogl Fig 4B below), each memory unit comprising: 
a plurality of memory cell groups (see annotated image of Gogl Fig 4B below) arranged along a second direction (see annotated image of Gogl Fig 4B below; Arranged is broad and is interpreted as --oriented--.), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ); at least one bit line elongated along the second direction (see annotated image of Gogl Fig 4B below); 
a plurality of row word lines (see Gogl Fig 4B Ref 210) elongated along the first direction (see annotated image of Gogl Fig 4B below); and 
a plurality of row switches (see Gogl Fig 4B Ref 206), each of the row switches having a control terminal coupled to one of the plurality of row word lines (see Gogl Fig 4B Ref 210); wherein 

the memory cells in each memory cell group of each memory unit is controlled by one of the row word lines (see annotated image of Gogl Fig 4B below). 

Gogl does not appear to disclose a column word line elongated along the second direction; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line;
each of the column switches and each of the row switches are coupled in series between the at least one bit line and the plurality of memory cells of one of the memory cell groups;
the memory cells arranged along the second direction are controlled by the column word line;
each memory cell group of each memory unit is controlled by the same column word line as the memory cells in other memory cell groups in the same memory unit; and
in each memory unit, the column word line extends along the second direction in which the memory cells are arranged and the bit line extends along, and different from the first direction in which the row word lines and the word lines extend.


The original disclosure lacks a physical layout of the claimed memory device, thus the disclosed invention lacks criticality for recited directional limitations (see MPEP 2131.03) and it is obvious that particular line of circuit schematic has a particular direction.); 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122);
each of the column switches and each of the row switches are coupled in series between the at least one bit line and the plurality of memory cells of one of the memory cell groups (see annotated image of Gogl Fig 4B and Kyung Fig 2 below);
the memory cells arranged along the second direction are controlled by the column word line (see annotated image of Gogl Fig 4B and Kyung Fig 2 below);
each memory cell group of each memory unit is controlled by the same column word line as the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B and Kyung Fig 2 below); and
in each memory unit, the column word line extends along the second direction in which the memory cells are arranged and the bit line extends along, and different from the first direction in which the row word lines and the word lines extend unit (see annotated image of Gogl Fig 4B and Kyung Fig 2 below).


    PNG
    media_image1.png
    594
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    861
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1251
    605
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1003
    291
    media_image4.png
    Greyscale



It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

As to claim 6, Gogl discloses memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232) elongated along a first direction (see annotated image of Gogl Fig 4B above); and a plurality of memory units (see annotated image of Gogl Fig 4B above), each of the plurality of memory units comprising:
a plurality of memory cell groups (see annotated image of Gogl Fig 4B above) arranged along a second direction (see annotated image of Gogl Fig 4B above), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ); at least one bit line elongated along the second direction (see annotated image of Gogl Fig 4B above); wherein 
the plurality of memory units are arranged along the first direction (see Gogl annotated image of Fig 1B below), and the plurality of memory units form a memory block (see Gogl Fig 1B), wherein 
in each memory unit, the memory cells arranged along the second direction  (see annotated image of Gogl Fig 4B above) are controlled by the row word lines and the 
the memory cells in each memory cell group of each memory unit is controlled by one of the row word lines. 

Gogl does not appear to disclose a column word line elongated along the second direction; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line, a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line;
and the column word lines of the plurality of memory units are grouped to control the column switches of the memory block respectively;
the memory cells arranged along the second direction are controlled by the column word line;
each memory cell group of each memory unit is controlled by the same column word line as the memory cells in other memory cell groups in the same memory unit; and
in each memory unit, the column word line extends along the second direction in which the memory cells are arranged and the bit line extends along, and different from the first direction in which the row word lines and the word lines extend .




a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122), a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
and the column word lines of the plurality of memory units are grouped to control the column switches of the memory block respectively (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
the memory cells arranged along the second direction are controlled by the column word line (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
each memory cell group of each memory unit is controlled by the same column word line as the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B and Kyung Fig 2 above); and
in each memory unit, the column word line extends along the second direction in which the memory cells are arranged and the bit line extends along, and different from the first direction in which the row word lines and the word lines extend (see annotated image of Gogl Fig 4B and Kyung Fig 2 above).


    PNG
    media_image5.png
    432
    610
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 

The amendment to the directional limitations do not appear to overcome the previous 112 rejection. The lack of criticality (see MPEP 2131.03) of the directional limitations renders the interpreting the teaching of Kyung in view of Gogl proper and obvious, as motivated by the routine and well known in the art goal of controlling the granularity of memory cell access. The added functional language of the most recent amendment is required by Gogl in view of Kyung to operate as a memory device, and thus is obvious.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/22/2022